Citation Nr: 0524956
Decision Date: 09/13/05	Archive Date: 11/10/05

Citation Nr: 0524956	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  97-09 608	)	DATE SEP 13 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for infertility due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to March 
1963.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


VACATUR

In a decision dated February 23, 2005, the Board denied the 
veteran's appeal for service connection for infertility due 
to exposure to ionizing radiation.  Prior to that date, in 
September 2004 and again in December 2004, the veteran 
executed authorizations appointing Disabled American Veterans 
(DAV) as his accredited representative for his appeal.  The 
designation of DAV as the veteran's representative was 
received by VA in December 2004 but was not associated with 
the veteran's claims folder until after the Board's decision 
of February 23, 2005.  As a result, the Board promulgated the 
February 2005 decision as though the veteran was not 
representative and the case was not forwarded to the 
veteran's representative for review prior to the decision.  

In order to provide the veteran every consideration due him, 
the Board's February 23, 2005, decision denying service 
connection for infertility will be vacated.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.904 (2004).  




ORDER

The February 23, 2005, Board decision denying service 
connection for infertility is vacated.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0505098	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  97-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for infertility due to 
exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to March 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

When the case was last before the Board in November 2003, it 
was remanded for additional development.

FINDING OF FACT

Infertility was not present in service, nor is it 
etiologically related to any exposure to ionizing radiation 
therein.


CONCLUSION OF LAW

Infertility was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the October 2004 
supplemental statement of the case, a letter dated in July 
2003 from the RO, and a letter dated in February 2004 from 
the Appeals Management Center, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide VA with 
the information necessary for VA to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  The 
veteran has not identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
In fact, he submitted a statement in August 2003 which says 
that he has no more evidence to submit and that he would like 
the Board to proceed with his appeal.  Furthermore, the Board 
is unaware of any outstanding evidence or information in this 
case.  Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for 
service connection for infertility due to exposure to 
ionizing radiation on a de novo basis following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decision would have been different had the claim not 
been previously adjudicated.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

The veteran served on active duty from April 1960 to March 
1963.  Service medical records show no complaint or finding 
of infertility.  

In his claim, the veteran stated that he was assigned to the 
12th Air Defense Artillery GP, Pasadena Support Area, in 
Pasadena, California, for an 18-20 month period during 1960-
1962.  He was in Battery C, 4th Missile Battalion, 65th 
Artillery.  The actual site he served at was a missile site 
in Chatsworth, California.

A January 1975 medical record notes that the veteran has no 
children or any known previous children.  Although not 
entirely legible, the report appears to state that semen 
analysis was low in one instance and "near normal" in 
another.  Also noted was that it was recently recommended to 
the veteran that he have a varicocelectomy.  

A January 1975 letter from P.J. Puchner, M.D., states that 
the veteran's last semen test showed mild improvement.  
Medicine was prescribed and a subsequent semen analysis was 
recommended.

A letter dated in September 1996 from the Department of the 
Army, United States Army Missile Command, states that after 
researching files for records of exposure to ionizing 
radiation for the veteran, no records pertaining to the 
veteran were found.

A September 1997 letter from P.J. Puchner, M.D., states that 
the veteran was seen for urologic evaluation in November 1974 
because of infertility.  The letter further states that 
examination was within normal limits except for a small left 
varicocele; semen analysis showed a diminished count.  No 
etiology of the veteran's infertility is given.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no medical evidence suggesting the presence of 
infertility in service. Infertility is not subject to 
presumptive service connection on a radiation basis, and the 
alleged circumstances of the veteran's radiation exposure do 
not qualify as a radiation risk activity, as the term is 
defined in the statute and regulation.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Moreover, infertility is not 
included in the list of radiogenic diseases under 38 C.F.R. 
§ 3.311, and the veteran has not provided or cited any 
scientific or medical evidence suggesting that infertility 
can be induced by exposure to ionizing radiation.  
Consequently, service is not in order for this claimed 
disability.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for infertility due to 
exposure to ionizing radiation is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


